Porter, J.
(dissenting) : In this case there is an absence of evidence disclosing any such aggravated circumstances or wanton disregard of the rights of the parties as was shown in the case of Telegraph Co. v. Gilstrap, 77 Kan. 191, and in Telegraph Co. v. Lawson, 66 Kan. 660. The writer is therefore of the opinion that the plaintiff should be required to remit one-half of the judgment. As said by the court in Telegraph Co. v. Botkin, 79 Kan. 792:
“The award of exemplary damages should be measured according to the circumstances of aggravation or mitigation, and made reasonable in view of the conduct of the wrong-doer in the particular case. The amount should not be so small as to be trifling, nor so large as to be unjust, but such as candid and dispassionate minds can approve as a punitive example to warn against similar lapses from duty.” (Page 796.)